Abatement Order filed September 16, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00708-CR
                               ____________

                   VICTOR TODD WILLIAMS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1386052

                            ABATEMENT ORDER

      This appeal is from a judgment signed July 29, 2013. Appellant’s appointed
counsel filed a brief in which he concludes the appeal is wholly frivolous and
without merit. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We disagree with appellate
counsel’s conclusion that there are no arguable issues for appeal. See Anders, 386
U.S. at 744. Accordingly, the case is abated and remanded to the trial court with
instructions to appoint other counsel and have a supplemental clerk’s record
containing that appointment filed with the clerk of this Court within thirty (30)
days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s supplemental clerk’s record is filed with this Court.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.